internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp b02-plr-125912-00 date date number release date index number legend transferee merger sub parent transferor partnership partnership limited_liability_company exchange bank state x business a business b a b c d e plr-125912-00 f g date date dear this responds to your authorized representative’s letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was received in letters dated february march april may may may may may june and date the information submitted indicates that transferee is a state x corporation formed solely for the purpose of consummating the proposed transaction transferee uses the accrual_method of accounting and files its returns on a calendar_year basis transferee will have a shares of authorized stock of which b will be shares of preferred_stock c will be shares of class a common_stock and d will be shares of class b common_stock class a shares will have one vote per share and class b shares will have one-half vote per share class a stock will be listed on exchange merger sub a state x corporation was a wholly-owned subsidiary of transferee merger sub was organized by transferee solely for the purpose of consummating the transaction and conducted no business or operations except those necessary to facilitate the transaction parent is a publicly traded state x corporation that is the common parent of a consolidated_group parent has one class of common_stock and one class of preferred_stock parent uses the accrual_method of accounting and files its federal consolidated_income_tax_return on a calendar_year basis parent directly and indirectly through its subsidiaries engages in business a transferor is a state x limited_liability_company formed solely for the purpose of consummating the transaction transferor has elected to be treated as a partnership for federal_income_tax purposes transferor is an accrual_method calendar_year taxpayer prior to the proposed transaction the interests in partnership partnership and limited_liability_company were contributed to transferor by its partners members and shareholders after such contribution transferor owned directly or indirectly all of the interests in partnership partnership and limited_liability_company transferor will be engaged in business b through the continued operation of partnership partnership and limited_liability_company plr-125912-00 in order to accomplish what are represented to be valid business purposes the taxpayers have proposed and partially consummated the following transactions i ii iii transferee formed a wholly-owned transitory subsidiary merger sub solely for the purpose of effecting the transaction on date merger sub merged with and into parent pursuant to an agreement and plan of merger the merger with parent surviving parent’s shareholders exchanged their stock in parent for an equal amount of class a common_stock of transferee representing e of transferee’s voting common_stock the stock of transferee acquired upon its formation was redeemed at the time of the merger on date one business_day after the merger transferor contributed its interests in partnership partnership and limited_liability_company the property to transferee in exchange for transferee voting common_stock the contribution transferor received f of transferee’s voting common_stock and in accordance with a loan agreement between one of the partnerships and bank bank received g of transferee’s voting common_stock iv after consummation of the merger and contribution parent will merge with and into transferee the upstream_merger under state x law sec_3 of revproc_2000_3 2000_1_irb_103 provides that the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under a a although revproc_2000_3 provides a general no- rule policy concerning sec_368 the service will rule on collateral issues when the consequences of qualification are not adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin the taxpayer indicates that there is no guidance as to whether a corporation transferring property via a merger under sec_368 by reason of sec_368 followed by an upstream_merger is a transferor within the provisions of sec_351 the taxpayer has made the following representations in connection with the merger and the upstream_merger a to the best of the knowledge and belief of parent and transferor and without regard to resolution of the requested rulings below the state law merger of merger sub with and into parent in exchange for stock of transferee the merger viewed independently of the proposed upstream plr-125912-00 b c d e f g merger constitutes a reorganization under sec_368 by reason of sec_368 to the best of the knowledge and belief of parent and transferor and without regard to resolution of the requested rulings the state law merger of parent with and into transferee the upstream_merger viewed independently of the merger would qualify under sec_332 to the best of the knowledge and belief of parent and transferor and assuming a favorable resolution of the requested rulings if the merger had not occurred and parent had merged directly into transferee such merger would have qualified as reorganization under sec_368 the merger and the upstream_merger if treated as steps in an integrated_plan will except with respect to the subissues identified otherwise satisfy the requirements applicable to qualification as a reorganization such as business_purpose continuity of business_enterprise and continuity_of_proprietary_interest all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the merger the contribution and the upstream_merger have been fully disclosed transferee has no plan or intention to sell or otherwise dispose_of any of parent’s assets received in the proposed upstream_merger except for dispositions in the ordinary course of business or transfers described in sec_368 or the regulations thereunder following the transactions transferee will continue parent’s core historic_business or use a significant portion of its historic_business_assets in its business for this purpose transferee will be treated as conducting the business and holding the assets of related entities as described in sec_1_368-1 h the upstream_merger will occur within days of receipt of the requested rulings the following additional representations have been made in connection with the contribution i no stock_or_securities will be issued for services rendered to or for the benefit of transferee in connection with the proposed transaction plr-125912-00 j k l m n o no stock_or_securities will be issued for indebtedness of transferee that is not evidenced by a security or for interest on indebtedness of transferee which accrued on or after the beginning of the holding_period of parent or transferor for the debt all rights title and interests for each copyright in each medium of exploitation will be transferred to transferee neither parent nor transferor will retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 of the code in any franchises trademarks or trade names being transferred the transfers are not the result of the solicitation by a promoter broker or investment house parent and transferor will not retain any rights in the property being transferred to transferee the value of the transferee stock to be received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts p with respect to the larger transaction shareholders of parent will receive in exchange for their stock of parent stock of transferee equal in the aggregate to a number of shares having a value as of the date of the exchange of at least of the value of all of the formerly outstanding_stock of parent as of the same date q r s transferee has no plan or intention to redeem or acquire and to the best of its knowledge and belief no related_person of transferee has any plan or intention to acquire for consideration other than a proprietary interest in transferee shares of transferee’s stock transferred in the transaction any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and both parent and transferor are transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred the adjusted_basis and the fair_market_value of the assets to be transferred by parent and transferor to transferee will in each instance be equal to or exceed the sum of the liabilities to be assumed by plr-125912-00 t u v w x y transferee plus any liabilities if any to which the transferred assets are subject the liabilities of parent and transferor to be assumed by transferee were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between either parent or transferor and transferee and there will be no indebtedness created in favor of parent or transferor as a result of the transaction the transfers and exchanges occurred under a plan agreed upon before the transaction in which the rights of the parties were defined all exchanges occurred on approximately the same date with the contribution occurring one business_day after the merger pursuant to the same integrated transaction the upstream_merger will occur within days of receipt of the requested rulings there is no plan or intention on the part of transferee to redeem or otherwise reacquire any stock to be issued in the proposed transaction taking into account the transfer of transferee stock to bank any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of transferee to be received in the exchange parent and transferor will be in control of transferee within the meaning of sec_368 z parent and transferor will each receive stock securities or other_property of transferee approximately equal to the fair_market_value of the property transferred by it to transferee aa transferee will remain in existence and retain and use the property transferred to it in a trade_or_business bb there is no plan or intention by transferee to dispose_of the transferred property other than in the normal course of business operations cc transferee will pay or assume only those expenses_incurred by each party in connection with the transactions in accordance with the guidelines established in revrul_73_54 1973_1_cb_187 plr-125912-00 dd transferee will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the regulations ee neither parent nor transferor is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the common_stock received in the exchange will not be used to satisfy the indebtedness of such debtor ff gg transferee will not be a personal_service_corporation within the meaning of sec_269a of the code to the best of the knowledge and belief of transferor and parent and assuming the favorable resolution of the requested rulings the transfer by transferor to transferee together with the merger of parent with and into transferee is a transaction that will qualify under sec_351 sec_351 does not apply unless the transferor or transferors hold at least percent of the stock of the transferee corporation after the transfer in the present case after the transfer of property by transferor transferor will hold less than percent of the common_stock of transferee accordingly standing alone transferor’s transfer of assets would not qualify for non-recognition treatment under sec_351 if merger sub a transitory entity is disregarded in the reverse_triangular_merger parent through the merger and upstream_merger in substance has transferred property to transferee in exchange for transferee stock solely for purposes of determining whether the percent requirement has been met so as to qualify transferor for treatment under sec_351 parent will be considered a transferor as described in sec_351 and accordingly parent’s ownership of transferee common_stock will be included in the computation the combined ownership of transferor and parent of transferee so computed exceed sec_80 percent accordingly based solely on the information submitted and the representations set forth above and provided that i the merger the contribution and the upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii the merger and the upstream_merger otherwise qualify as statutory mergers under applicable state law but for the rulings below we hold as follows for federal_income_tax purposes the merger and the upstream_merger will be treated as if transferee directly acquired parent’s assets in exchange for transferee stock and transferee’s assumption of parent’s liabilities through a statutory merger of parent with and into transferee as that term is used in sec_368 see revrul_67_274 1967_2_cb_141 and revrul_72_405 c b plr-125912-00 the deemed transfer by parent of its assets to transferee in the statutory merger and the transfer by transferor_of_property to transferee in exchange for transferee stock will be considered an exchange for purposes of sec_351 of the code see revrul_76_123 1976_1_cb_95 and revrul_68_357 c b transferee will not be considered a continuation of parent see revrul_76_123 c b no gain_or_loss will be recognized by transferor upon the transfer of the property to transferee solely in exchange for stock of transferee and the assumption_of_liabilities sec_351 no gain_or_loss will be recognized by the transferee upon the receipt of the property from transferor solely in exchange for transferee stock sec_1032 the basis of the transferee stock to be received by transferor will be the same as the basis of the property exchanged therefor reduced by the liabilities assumed by transferee or to which such property was subject sec_358 and sec_358 the holding_period of the transferee stock to be received by transferor will include the period during which the property exchanged therefor was held provided such property was held as a capital_asset by transferor on the date of the exchange sec_1223 the basis of the property of transferor to be received by transferee will be the same as the basis of such property in the hands of transferor immediately prior to the exchange sec_362 the holding_period of the property of transferor to be received by transferee will include the period during which such property was held by transferor sec_1223 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination although no ruling was requested as to the continuation of the parent group it appears from the information submitted that the transaction qualifies as a reverse_acquisition under sec_1_1502-75 and as a result the parent group is required to continue filing a consolidated_return plr-125912-00 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we express no opinion as to the treatment of the contribution of the interests in partnership partnership and limited_liability_company to transferor by its partners members and shareholders as described above further we express no opinion as to whether or not the merger qualifies under sec_368 by reason of sec_368 whether the upstream_merger qualifies as a statutory merger whether viewed independently of the merger the upstream_merger would have qualified under sec_332 or whether the step_transaction_doctrine applies to these transactions this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant sincerely associate chief_counsel corporate by edward s cohen chief branch
